Exhibit 10.2

 

THE GENERAL HOSPITAL CORPORATION

 

EXCLUSIVE LICENSE AGREEMENT

 

MGH Agreement No: A209968
MGH Case Nos: 02595 and 21131

 

This Exclusive License Agreement (“Agreement”) is made as of the 27th day of
June, 2011 (“Effective Date”), by and between OvaScience, Inc., a Delaware
corporation, having a principal place of business at The Prudential Tower, 800
Boylston Street, Suite 1555, Boston, MA 02199 (“Company”) and The General
Hospital Corporation, d/b/a Massachusetts General Hospital, a not-for-profit
Massachusetts corporation, with a principal place of business at 55 Fruit
Street, Boston, Massachusetts 02114 (“Hospital”), each referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

Hospital, as a center for patient care, research and education, is the owner of
certain Patent Rights (defined below) and desires to grant a license of those
Patent Rights to Company in order to benefit the public by disseminating the
results of its research via the commercial development, manufacture,
distribution and use of Products and Processes (defined below).

 

Company has the capability to commercially develop, manufacture, distribute and
use Products and Processes for public use and benefit and desires to license
such Patent Rights.

 

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

 

1.  CERTAIN DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings, unless the context requires otherwise.

 

1.1                               “Affiliate” with respect to either Party shall
mean any corporation or other legal entity other than that Party, in whatever
country organized, that controls, is controlled by or is under common control
with that Party.  The term “control” shall mean (i) in the case of Company,
direct or indirect ownership of fifty percent (50%) or more of the voting
securities having the right to elect directors, or the power, direct or
indirect, to cause the direction of management and policies, whether by contract
or otherwise and (ii) in the case of Hospital, the power, direct or indirect, to
elect or appoint fifty percent (50%) or more of the directors or trustees, or to
cause direction of management and policies, whether through the ownership of
voting securities, by contract or otherwise.

 

1.2                               “Claim” shall mean any pending or issued claim
of any Patent Right that has not been abandoned or permanently revoked, nor held
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction that is unappealable or unappealed in the time allowed
for appeal.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.3                               “Clinical End User” shall mean those fertility
clinics and medical practices that purchase and/or use Products and/or Processes
for patients (end users) pursuant to agreements with Company or any of its
Affiliates or Sublicensees.

 

1.4                               “Clinical Proof of Concept” shall mean the
completion of a clinical study conducted by or on behalf of Company or any of
its Affiliates or Sublicensees using a Product or Process, consisting of a
minimum of [***] women patients, in which the average pregnancy rate (as
measured by fetal heart beat) of all women in such study is at least [***]
percent ([***]%) above the average pregnancy rate via fresh embryo transfer in
the most recent National SART Clinic Summary Report for the age group adjusted
average, as a result of the use of such Product or Process.

 

1.5                               “Distributor” shall mean any third party
entity to whom Company or any of its Affiliates or Sublicensees has granted,
express or implied, the right to distribute any Product or Process pursuant to
Section 2.1(b)(ii).

 

1.6                               “First Commercial Sale” shall mean the initial
Sale anywhere in the applicable License Territory of a Product or Process that
is either (a) to any party that is not part of a clinical study sponsored by
Company or any of its Affiliates or Sublicensees, or (b) not used or intended to
be used for a patient enrolled in a clinical study sponsored by Company or any
of its Affiliates or Sublicensees; and provided Company or any of its Affiliates
or Sublicensees has either (i) received all approvals from the FDA or other
equivalent regulatory authority necessary for the commercial marketing of such
Product or Process or (ii) completed enrollment and treatment of at least [***]
women in a Clinical Proof of Concept study.

 

1.7                               “License Field” shall mean human female
fertility and shall specifically exclude (a) treatments of menopause associated
symptoms or diseases other than treatments of infertility; (b) treatments to
delay menopause or menopause associated symptoms or diseases other than
treatments of infertility; (c) diagnostics; (d) research tools, or any other
field not specifically set forth herein.

 

1.8                               “License Territory” shall mean worldwide.

 

1.9                               “Net Sales” shall be calculated as set forth
in this Section 1.9.

 

(a)                                 Subject to the conditions set forth below,
“Net Sales” shall mean:

 

(i)                                     the gross amount billed or invoiced, or
if no bill or invoice is issued the amount received, whichever is greatest, by
Company and its Affiliates and Sublicensees for or on account of Sales of
Products and/or Processes; provided that, with respect to the sale and/or use of
Products and/or Processes by Clinical End Users (in their capacities as Clinical
End Users), the amounts paid by Clinical End Users to Company, its Affiliates
and Sublicensees shall be considered gross amounts billed or invoiced for
purposes of calculating Net Sales and the amounts billed or invoiced by Clinical
End Users to fertility patients (or such patients’ insurers or other third party
payers) shall be excluded from the calculation of Net Sales;

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(ii)                                  less the following amounts:

 

(A)                               to the extent separately stated on the
applicable bill or invoice, actually paid by Company and its Affiliates and
Sublicensees in effecting such Sale:

 

1.                                      amounts repaid or credited by reason of
rejection or return of applicable Products or Processes;

 

2.                                      reasonable and customary trade, quantity
or cash rebates or discounts to the extent allowed and taken;

 

3.                                      amounts for outbound transportation,
insurance, handling and shipping, but only to the extent separately invoiced in
a manner that clearly specifies the charges applicable to the applicable
Products; and

 

4.                                      taxes, customs duties and other
governmental charges levied on or measured by Sales of Products or Processes, to
the extent separately invoiced, whether paid by or on behalf of Company so long
as Company’s price is reduced thereby, but not franchise or income taxes of any
kind whatsoever.

 

(B)                               the gross amount received by Company and its
Affiliates and Sublicensees for or on account of Sales of Products and Processes
to Hospital and Hospital’s Affiliates.

 

(C)                               gross amounts billed or invoiced by Company
and its Affiliates and Sublicensees in prior periods for or on account of Sales
of Products and Processes that are not received within [***] months of billing
or invoicing and are charged off or written off as uncollectable, such amounts
not to exceed [***] percent ([***]%) of gross amounts billed or invoiced.

 

(b)                                 Specifically excluded from the definition of
“Net Sales” are amounts attributable to any Sale of any Product or Process
between or among Company and any Company Affiliate and/or Sublicensee, unless
the transferee is the end purchaser, user or consumer of such Product or
Process.

 

(c)                                  No deductions shall be made for any
commissions paid to any individuals or for any costs or expenses of collections.

 

(d)                                 Net Sales shall be deemed to have occurred
and the applicable Product or Process “Sold” on the earliest of the date of
billing, invoicing, delivery or payment or the due date for payment.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)                                  If any Product or Process is Sold for
non-cash consideration, Net Sales shall be calculated based on the average cash
amount charged to independent third parties for the Product or Process during
the same Reporting Period or, in the absence of such transactions, on the fair
market value of the Product or Process.  Non-cash consideration that could
affect any payment due to Hospital hereunder shall not be accepted without the
prior written consent of Hospital.  In addition, Company shall not grant
discounts on Sales of Products or Processes in exchange for any consideration
other than the Sale price of such Products or Processes without the prior
written consent of Hospital.

 

(f)                                   Notwithstanding the foregoing, if Company
or any of its Affiliates (or Sublicensees for which Net Sales are not
established pursuant to clause (a)(i) above, if any) use and/or sell Products
and/or Processes as a Clinical End User, such use and/or sale shall be deemed a
Sale and Net Sales based on such Sale shall be deemed to be an amount determined
as follows:

 

(i)                                     the average Net Sales amount resulting
from equivalent uses and/or sales of Products and/or Processes by independent
third party Clinical End Users during the same Reporting Period; or

 

(ii)                                  in the absence of transactions referenced
in clause (f)(i) above, the Parties shall first discuss an alternative Net Sales
amount to use until such time, if ever, there are independent third party
Clinical End User transactions that can be used to calculate imputed Net Sales. 
Absent agreement on an alternative Net Sales amount, a royalty in the amount of
[***] dollars ($[***]) shall be payable (during the royalty term specified in
Section 10.1) on each use and/or sale by Company or its Affiliates (or
Sublicensees for which Net Sales are not established pursuant to clause
(a)(i) above, if any) in lieu of the royalty amount calculated in
Section 4.5(a) until such time, if ever, as there are independent third party
Clinical End User transactions that can be used to calculate Net Sales in
accordance clause (f)(i) above.

 

(iii)                               The Net Sales or royalty determined in
accordance with the foregoing clauses (f)(i) and (f)(ii) shall be in lieu of any
other calculation of Net Sales or royalties, as applicable, based on such use
and/or sale.

 

1.10                        “Patent Rights” shall mean, inclusively, the U.S.
Patent Applications listed in Appendix A and/or the equivalent of such
application, including any divisional, continuation (including claims of
continuations-in-part only to the extent entirely supported by the specification
of the application on which such continuations-in-part are based), foreign
counterpart patent application, Letters Patent and/or the equivalent thereof
issuing thereon, and/or reissue, reexamination or extension thereof, or
supplementary protection certificate or patents of addition relating thereto.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.11                        “Process” shall mean any process, method or service
the use or performance of which, in whole or in part:

 

(a)                                 absent the license granted hereunder would
infringe, or is covered by, one or more Claims of Patent Rights; or

 

(b)                                 employs, is based upon or is derived from
Technological Information.

 

1.12                        “Product” shall mean any article, device or
composition, the manufacture, use, or sale of which, in whole or in part:

 

(a)                                 absent the license granted hereunder would
infringe, or is covered by, one or more Claims of Patent Rights; or

 

(b)                                 employs, is based upon or is derived from
Technological Information.

 

1.13                        “Reporting Period” shall mean each three month
period ending March 31, June 30, September 30 and December 31.

 

1.14                        “Sell” (and “Sale” and “Sold” as the case may be)
shall mean to sell or have sold, to lease or have leased, to import or have
imported or otherwise to transfer or have transferred a Product or Process for
valuable consideration (in the form of cash or otherwise), and further in the
case of a Process to use or perform such Process for the benefit of a third
party for valuable consideration (in the form of cash or otherwise).

 

1.15                        “Sublicense Income” shall mean consideration in any
form received by Company and/or Company’s Affiliate(s) in connection with or
otherwise attributable to a grant of a sublicense or any other right, license,
privilege or immunity (regardless of whether such grantee is a “Sublicensee” as
defined in this Agreement) to make, have made, use, have used, Sell or have Sold
Products or Processes, but excluding consideration included within Net Sales. 
Sublicense Income shall include without limitation any license signing fee,
license maintenance fee, unearned portion of any minimum royalty payment,
distribution or joint marketing fee, research and development funding solely to
the extent exceeding the reasonable cost (including reasonable allocations of
overhead) of performing such research and development, funding for training in
the use of Products and Processes solely to the extent exceeding reasonable
cost-based funding (including without limitation travel costs and costs of
training materials) and any consideration received for an equity interest in,
extension of credit to or other investment in Company or Company’s Affiliates to
the extent such consideration exceeds the fair market value of the equity or
other interest received as determined by agreement of the Parties or by an
independent appraiser mutually agreeable to the Parties (but shall exclude such
consideration not exceeding fair market value).

 

1.16                        “Sublicensee” shall mean any sublicensee of rights
granted in accordance with Section 2.1 (a)(ii).  For purpose of this Agreement,
a Distributor of a Product or Process shall not be included in the definition of
Sublicensee unless such Distributor (i) is granted any right to make, have made,
use or have used Products or Processes in accordance with Section 2.1(a)(ii), or
(ii) has agreed to pay to Company or its Affiliate(s) royalties on such
Distributor’s sales of Products

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

or Processes, in which case such Distributor shall be a Sublicensee for all
purposes of this Agreement.

 

1.17                        “Technological Information” shall mean research
data, designs, formulae, process information and other information pertaining to
the invention(s) claimed in the Patent Rights which is created by Dr. Tilly and
owned by Hospital and is not confidential information of or otherwise obligated
to any third party and which Dr. Tilly knows as of the Effective Date and
reasonably believes is necessary in order for Company to utilize the licenses
granted hereunder, as further described in Appendix D.  Company agrees to treat
all Technological Information in accordance with the provisions of Appendix E.

 

2.  LICENSE

 

2.1                               Grant of License.

 

(a)                                 Subject to the terms of this Agreement and
Hospital’s rights in Patent Rights, Hospital hereby grants to Company in the
License Field in the License Territory:

 

(i)                                     an exclusive, royalty-bearing license
under its rights in Patent Rights to make, have made, use, have used, Sell and
have Sold Products and Processes; and

 

(ii)                                  the right to grant sublicenses under the
rights granted in Section 2.1 (a)(i) to Sublicensees, provided that in each case
Company shall be responsible for the performance of any obligations of
Sublicensees relevant to this Agreement as if such performance were carried out
by Company itself, including, without limitation, the payment of any royalties
or other payments provided for hereunder, regardless of whether the terms of any
sublicense provide for such amounts to be paid by the Sublicensee directly to
Hospital.

 

(iii)                               the nonexclusive right to use Technological
Information disclosed by Hospital to Company hereunder in accordance with this
Agreement.

 

(b)                                 The license granted in Section 2.1 (a) above
includes:

 

(i)                                     the right to grant to Clinical End Users
and to final purchasers, users or consumers of Products or Processes the right
to use such purchased Products or Processes in a method coming within the scope
of Patent Rights within the License Field and License Territory; and

 

(ii)                                  the right to grant a Distributor the right
to Sell (but not to make, have made, use or have used) such Products and/or
Processes for or on behalf of Company, its Affiliates and Sublicensees in a
manner consistent with this Agreement.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  The foregoing license grant shall include
the grant of such license to any Affiliate of Company, provided that such
Affiliate shall assume the same obligations as those of Company and be subject
to the same terms and conditions hereunder; and further provided that Company
shall be responsible for the performance of all of such obligations and for
compliance with all of such terms and conditions by Affiliate.  Company shall
provide to Hospital a fully signed, non-redacted copy of each agreement with
each Affiliate that assumes the aforesaid obligations, including all exhibits,
attachments and related documents and any amendments, within [***] days of
request by Hospital.

 

2.2                               Sublicenses.  Each sublicense granted
hereunder shall be consistent with and comply with all terms of this Agreement
and shall incorporate terms and conditions sufficient to enable Company to
comply with this Agreement and shall provide that Hospital is a third party
beneficiary of the terms thereof directed to enabling Company’s compliance with
this Agreement.  Company shall notify Hospital, in confidence, of its (or any of
its Sublicensees’) intent to enter into a sublicense agreement, and shall
provide Hospital with the name of prospective Sublicensee at least [***] days
prior to the execution of a sublicense.  Company shall provide to Hospital a
fully signed non-redacted copy of all sublicense agreements (including further
sublicenses entered into by Sublicensees) and amendments thereto, including all
exhibits, attachments and related documents, within [***] days of executing the
same; provided that Hospital shall not disclose any such sublicense agreement to
any third party, shall not use such sublicense agreements for any purpose other
than monitoring Company’s compliance with this Agreement and shall limit access
to such sublicense agreements to Hospital personnel with a need for such access
for the foregoing monitoring purpose.  Upon termination of this Agreement or any
license granted hereunder for any reason, any sublicenses shall be addressed in
accordance with Section 10.7.  Any sublicense which is not in accordance with
the forgoing provisions shall be null and void.

 

2.3                               Retained Rights; Requirements.  Any and all
licenses granted hereunder are subject to:

 

(a)                                 the right of Hospital and Hospital’s
Affiliates as listed in Appendix F to make and to use the subject matter
described and/or claimed in the Patent Rights for research and educational
purposes; and

 

(b)                                 The right of Hospital and Hospital’s
Affiliates as listed in Appendix F to purchase Products and Processes from
Company or any of its Affiliates or Sublicensees for use by Hospital and such
listed Affiliates as Clinical End Users at a cost reasonably similar to other
Clinical End Users in the Northeast region, subject to supply terms and
conditions to be reasonably negotiated upon Hospital’s request; and

 

(c)                                  for Patent Rights supported by federal
funding, the rights, conditions and limitations imposed by U.S. law (see 35
U.S.C. § 202 et seq. and regulations pertaining thereto), including without
limitation:

 

(i)                                     the royalty-free non-exclusive license
granted to the U.S. government; and

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(ii)                                  the requirement that any Products used or
sold in the United States shall be manufactured substantially in the United
States.

 

2.4                               No Additional Rights.  It is understood that
nothing in this Agreement shall be construed to grant Company or any of its
Affiliates a license, express or implied, under any patent owned solely or
jointly by Hospital other than the Patent Rights expressly licensed hereunder. 
Hospital shall have the right to license any Patent Rights to any other party
for any purpose outside of the License Field or the License Territory.

 

2.5                               Disclosure of Technological Information.  At
Company’s request prior to execution of this Agreement, Hospital (through
Dr. Tilly) shall use reasonable efforts to disclose in confidence within [***]
days after execution of this Agreement the Technological Information licensed
hereunder.

 

3.  DUE DILIGENCE OBLIGATIONS

 

3.1                               Diligence Requirements.  Company shall use,
and shall cause its Affiliates and Sublicensees, as applicable, to use,
commercially reasonable efforts to develop and make available to the public
Products and Processes throughout the License Territory in the License Field. 
Such efforts shall include achieving the following objectives within the time
periods designated below following the Effective Date:

 

(a)                                 Pre-Sales Requirements.

 

(i)                                     Company shall use commercially
reasonable efforts to carry out development of Products and/or Processes in
accordance with development plans mutually agreed by the Parties through their
Steering Committee representatives.

 

(ii)                                  Company shall secure venture capital or
other equity financing of at least $[***] within [***] months following the
Effective Date.

 

(iii)                               Company shall identify one or more study
site(s) for a Clinical Proof of Concept study with [***] months following the
Effective Date.

 

(iv)                              Provide written report to Hospital detailing
regulatory strategy for developing a Product or Process within [***] months
following the Effective Date.

 

(v)                                 Enroll the first patient in a Clinical Proof
of Concept study within [***] months following the Effective Date.

 

(vi)                              Complete a Clinical Proof of Concept study
within [***] months following the Effective Date, provided that, this milestone
shall be deemed achieved by the completion of a study prospectively intended to
demonstrate Clinical Proof of Concept whether or not Clinical Proof of Concept
is achieved with such study.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(vii)                           Achieve a First Commercial Sale within [***]
months following the Effective Date.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 Post Sales Requirements.

 

(i)                                     Following the First Commercial Sale in
any country in the License Territory, Company shall directly or through its
Affiliates and/or Sublicensees make continuing Sales in such country without any
elapsed time period of [***] or more in which such Sales do not occur.

 

(ii)                                  Company shall directly or through an
Affiliate or Sublicensee make such First Commercial Sale within the following
countries and regions in the License Territory within [***] years after the
Effective Date of this Agreement: (a) Canada, Mexico, Argentina, Brazil,
Australia, New Zealand and Japan and (b) at least [***] of the following
countries:  the U.K., France, Germany, Italy and Spain.

 

Achievement of the foregoing objectives shall be deemed to satisfy Company’s
obligations to use commercially reasonable efforts under this Section 3.1. 
Section 3.1(a) above may be updated or modified from time to time by the
Steering Committee, and any such update or modification shall be documented in
the minutes of the applicable Steering Committee meeting and may be updated
hereto through a written amendment.

 

3.2                               Diligence Failures.  If Company fails to
fulfill any of its obligations under Section 3.1(b) with respect to any of the
countries listed in Section 3.1(b)(ii)(a) or with respect to at least [***] of
the countries listed in Section 3.1(b)(ii)(b) in any material respect, then,
subject to the notice and cure provisions of Section 10.4, Hospital may treat
such failure as a default and, at Hospital’s option, may, solely with respect to
the country(ies) to which such failure relates, either convert the License under
2(a)(i) to non-exclusive or terminate this Agreement and/or any license granted
hereunder in accordance with Section 10.4.  For the avoidance of doubt, Hospital
shall not, based on Company’s failure to fulfill it obligations under
Section 3.1(b), have the right to terminate this Agreement or Company’s licenses
hereunder, or convert Company’s licenses hereunder to non-exclusive, with
respect to countries in which Company satisfies its obligations under
Section 3.1 (b).  In addition, if Company, together with its Affiliates,
Sublicensees and Clinical End Users, ceases all development and
commercialization activities with respect to all Products and Processes for more
than [***], Hospital may treat such failure as a default and, at Hospital’s
option, may either convert the License under 2(a)(i) to non-exclusive or
terminate this Agreement and/or any license granted hereunder in accordance with
Section 10.4.

 

3.3                               Diligence Reports.  Company shall provide all
reports with respect to its obligations under Section 3.1 as set forth in
Section 5.

 

4.  PAYMENTS AND ROYALTIES

 

4.1                               License Issue Fee.  Company shall pay Hospital
a non-refundable license issue fee in the amount of [***] dollars ($[***]) upon
execution of this Agreement.

 

4.2                               Patent Cost Reimbursement.  Company shall
reimburse Hospital for all costs associated with the preparation, filing,
prosecution and maintenance of all Patent Rights (“Patent Costs”).

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED

 

As of the Effective Date, Hospital has incurred approximately [***] Dollars
($[***]) in Patent Costs, which amount Company shall pay to Hospital based upon
the following schedule:

 

 

·                  $[***] within [***] days of the Effective Date

·                  $[***] on the [***] anniversary of the Effective Date

·                  [***] on the [***] anniversary of the Effective Date

 

Company shall pay to Hospital, or at Hospital’s request directly to patent
counsel, all other Patent Costs within [***] days of Company’s receipt of an
invoice for such Patent Costs either from Hospital or Hospital’s patent
counsel.  Hospital shall instruct patent counsel to provide copies to Hospital
for Hospital’s administrative files of all invoices detailing Patent Costs which
are sent directly to Company.

 

4.3          Annual License Fee; Annual Maintenance Fee.

 

(a)                                 Annual License Fee.  Company shall pay to
Hospital the non-refundable amount of [***] Dollars ($[***]) as an annual
license fee (the “Annual License Fee”) within [***] days after each of the first
(1st) and second (2nd) anniversaries of the Effective Date.

 

The first [***] Dollars ($[***]) of the Annual License Fees shall be creditable
against royalties subsequently due on Net Sales amounts made during the [***]
and [***] calendar years following the Effective Date, if any, but shall not be
credited against royalties due on Net Sales made in any other subsequent year.

 

(b)                                 Annual Maintenance Fee.  Beginning on the
third (3rd) anniversary of the Effective Date, Company shall pay the amount of
[***] Dollars ($[***]) as an annual maintenance fee (the “Annual Maintenance
Fee”) to Hospital within [***] days after each anniversary of the Effective
Date.  The Annual Maintenance Fee shall be non-refundable and non-creditable
against royalties.

 

4.4          Milestone Payments.  In addition to the payments set forth in
Sections 4.1 through 4.3 above, Company shall pay Hospital milestone payments as
follows:

 

(a)                                 [***] Dollars ($[***]) within [***] days of
[***]; and

 

(b)                                 [***] Dollars ($[***]) within [***] days of
[***]; and

 

(c)                                  [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

(d)                                 [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

(e)                                  [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                   [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

(g)                                  [***] Dollars ($ [***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

(h)                                 [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]);
and

 

(i)                                     [***] Dollars ($[***]) for the first
calendar year in which Net Sales amounts equal or exceed [***] Dollars ($[***]).

 

For the avoidance of doubt, should the milestone described in clause (b) above
be achieved before the milestone in clause (a) above is achieved, the milestone
payments described in clause (a) will be due and payable concurrently with the
milestone payment described in clause (b), and should Net Sales amounts be equal
to or greater than more than one of the above as yet to be achieved milestones
in any given calendar year, all such milestones first achieved in such calendar
year shall be due for that calendar year.

 

All payments due to Hospital under this Section 4.4 shall be due and payable by
Company within [***] days after the end of each Reporting Period, and shall be
accompanied by a report as set forth in Sections 5.2 and 5.3.

 

The milestone payments set forth in this Section 4.4 shall each be payable no
more than once.

 

4.5          Royalties and Sublicense Income.

 

(a)                                 Beginning with the First Commercial Sale in
any country in the License Territory, Company shall pay Hospital during the term
of any license granted under Section 2.1(a)(i), a royalty of [***] percent
([***]%) of the Net Sales amounts of all Products and Processes.  In the event
that Company reasonably determines that royalty payments to one or more third
parties are required in order to avoid potential infringement of third party
patent rights, Company shall notify Hospital via Hospital’s Executive Director,
Research Ventures and Licensing promptly following Company’s decision to pursue
a license from the applicable third party and, if such payments are in excess of
[***] Percent ([***]%) of Net Sales, Company may offset a total of [***] Percent
([***]%) of such third-party payments that are in excess of [***] Percent
([***]%) of Net Sales against any royalty payments that are due under this
Section 4.5(a) to Hospital in the same Reporting Period, provided that in no
event shall the royalty payments under this Section 4.5(a), when aggregated with
any other offsets and credits allowed under this Agreement, be reduced by more
than [***] Percent ([***]%) in any Reporting Period.  Without limiting the
foregoing, in connection with providing notification to Hospital of Company’s
intent to pursue a third party license, Company shall provide an explanation of
its rationale for pursuing the license.  In the event that Hospital notifies
Company that Hospital has concerns regarding

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Company’s determination to seek such license, the Steering Committee shall be
convened to review the determination.  Failing satisfactory resolution from the
Steering Committee the matter shall be discussed between Company CEO or Chairman
and the Hospital’s Executive Director, Research Ventures and Licensing; provided
that, Company’s CEO shall have final decision-making authority with respect to
such matter and Company shall not be required to delay obtaining the proposed
third party license for more than [***] days in total as a result of the
foregoing Steering Committee and executive consultation process.

 

(b)                                 Company shall pay Hospital [***] percent
([***]%) of any and all Sublicense Income received prior to the third
anniversary of the Effective Date, and [***] percent ([***]%) of any and all
Sublicense Income received on or after the third anniversary of the Effective
Date.

 

(c)                                  All payments due to Hospital under this
Section 4.5 shall be due and payable by Company within [***] days after the end
of each Reporting Period, and shall be accompanied by a report as set forth in
Sections 5.3 and 5.4.

 

4.6          Liquidity Event Milestone Fee.  Company shall pay Hospital One
Million Dollars ($1,000,000.00) (the “Liquidity Event Fee”), within [***] days
following the first to occur of either:

 

(a)                                 The closing of the first underwritten public
offering of Company’s securities (an “IPO”), provided that, if the proceeds to
the Company from such IPO are less than [***] Dollars ($[***]), Company shall
pay [***] percent ([***]%) of such proceeds to Hospital within [***] days
following such closing and thereafter on each anniversary of such closing shall
pay to Hospital the lesser of [***] percent ([***]%) of such proceeds or the
payment amount that, when combined with prior payments pursuant to this
Section 4.6(a), would equal [***] Dollars ($[***]); or

 

(b)                                 The closing of the first to occur of any of
the following transactions (each a “Change of Control”):

 

(i)                                     a sale, conveyance or other disposition
of all or substantially all of the assets of the Company (other than to an
Affiliate of Company as part of a reorganization or restructuring); or

 

(ii)                                  a merger or consolidation of Company with
or into any other entity, unless the stockholders of Company immediately before
the transaction own fifty percent (50%) or more of the voting or capital stock
of the acquiring or surviving corporation following the transaction;

 

provided that, if the proceeds to the Company of such Change of Control are less
than [***] Dollars ($[***]), Company shall pay to Hospital [***] Dollars
($[***]) within [***] days following such Change of Control and thereafter shall
pay to Hospital [***] Cents ($[***]) on each of the first three anniversaries of
such Change of Control.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Provided, however, that this Section 4.6 shall terminate upon the full payment
of the Liquidity Event Fee.

 

4.7          Form of Payment.  All payments due under this Agreement shall be
drawn on a United States bank and shall be payable in United States dollars. 
Each payment shall reference this Agreement and its Agreement Number and
identify the obligation under this Agreement that the payment satisfies. 
Conversion of foreign currency to U.S. dollars shall be made at the conversion
rate existing in the United States, as reported in The Wall Street Journal, on
the last working day of the applicable Reporting Period.  Such payments shall be
without deduction of exchange, collection or other charges, and, specifically,
without deduction of withholding or similar taxes or other government imposed
fees or taxes, except as legally required or permitted in the definition of Net
Sales.

 

Checks for all payments due to the Hospital under this Agreement shall be made
payable to the Hospital and addressed as set forth below:

 

Massachusetts General Hospital

BOA-Lockbox Services

PCSR Lockbox #[***]

MA5-527-02-07

2 Morrissey Blvd

Dorchester, MA 02125

Reference Agreement #: A209968

 

Payments via wire transfer should be made as follows:

 

ACH Credit: ABA # 011-000-138

Federal Reserve Wire: ABA#026-009-593

SWIFT Code: BOFAUS3N

Account #[***]

Massachusetts General Hospital

Bank of America

100 Federal Street

Boston, MA 02110

Reference Agreement #: A209968

 

4.8          Overdue Payments.  The payments due under this Agreement shall, if
overdue, bear interest beginning on the first day following the Reporting Period
to which such payment was incurred and until payment thereof at a per annum rate
equal to two percent (2%) above the prime rate in effect on the due date as
reported by The Wall Street Journal, such interest rate being compounded on the
last day of each Reporting Period, not to exceed the maximum permitted by law. 
Any such overdue payments when made shall be accompanied by all interest so
accrued.  Said interest and the payment and acceptance thereof shall not
preclude Hospital from exercising any other rights it may have as a consequence
of the lateness of any payment.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

5.  REPORTS, RECORDS, AND STEERING COMMITTEE

 

5.1          Diligence Reports.  Within [***] days after the end of each
calendar year until such time as a First Commercial Sale has been achieved in
the United States and the objectives set forth in Section 3.1 (b) have been
achieved, Company shall report in writing to Hospital on progress made toward
such objectives during such preceding 12 month period, including, without
limitation, progress on research and development, status of applications for
regulatory approvals, manufacturing, sublicensing and the number of sublicenses
entered into and marketing.

 

5.2          Milestone Achievement Notification.  Company shall, along with
delivering payment as set forth in Section 4.7, report to Hospital the dates on
which it achieves the milestones set forth in Section 4.4 within [***] days
after the Reporting Period during which each such milestone was achieved.

 

5.3          Sales Reports.  Company shall report to Hospital the date on which
it achieves the First Commercial Sale in each country of the License Territory
within [***] days of each such occurrence.  Following the First Commercial Sale,
Company shall deliver reports to Hospital within [***] days after the end of
each Reporting Period.  Each report under this Section 5.3 shall have
substantially the format outlined in Appendix B, shall be certified as correct
by an officer of Company and shall contain at least the following information
(or as otherwise determined by the Steering Committee) as may be pertinent to a
royalty accounting hereunder for the immediately preceding Reporting Period:

 

(a)                                 the number of Products and Processes Sold by
Company, its Affiliates and Sublicensees in each of (i) the United States,
(ii) the European Union, (iii) Japan and (iv) all other countries in aggregate
(each of (i), (ii), (iii) and (iv), a “Reporting Territory”);

 

(b)                                 the amounts billed, invoiced and received by
Company, its Affiliates and Sublicensees for each Product and Process, in each
Reporting Territory, and total billings or payments due or made for all Products
and Processes;

 

(c)                                  calculation of Net Sales for the applicable
Reporting Period in each Reporting Territory, including an itemized listing of
permitted offsets and deductions;

 

(d)                                 total royalties payable on Net Sales in U.S.
dollars, together with the exchange rates used for conversion; and

 

(e)                                  any other payments due to Hospital under
this Agreement.

 

If no amounts are due to Hospital for any Reporting Period, the report shall so
state.

 

5.4          Sublicense Income Reports.  Company shall, along with delivering
payment as set forth in Section 4.7, report to Hospital within [***] days after
the end of each Reporting Period the amount of all Sublicense Income received by
Company during such Reporting Period, and Company’s calculation of the amount
due and paid to Hospital from such income, including an itemized listing of the
source of income comprising such consideration, and the name and

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

address of each entity making such payments in substantially the format outlined
in Appendix C.

 

5.5          Audit Rights.  Company shall maintain, and shall cause each of its
Affiliates and Sublicensees to maintain, complete and accurate records relating
to the rights and obligations under this Agreement and any amounts payable to
Hospital in relation to this Agreement, which records shall contain sufficient
information to permit Hospital and its representatives to confirm the accuracy
of any payments and reports delivered to Hospital and compliance in all other
respects with this Agreement.  Company shall retain and make available, and
shall require each of its Affiliates and Sublicensees to retain and make
available, such records for at least [***] years following the end of the
calendar year to which they pertain, to Hospital and/or its representatives and
upon at least [***] days’ advance written notice, for inspection during normal
business hours, to verify any reports and payments made and/or compliance in
other respects under this Agreement.  If any examination conducted by Hospital
or its representatives pursuant to the provisions of this Section show an
underreporting or underpayment of [***] percent ([***]%) or more in any calendar
year due to Hospital hereunder, then, subject to Company’s right to discuss or
dispute the results of such examination, Company shall bear the full cost of
such audit and shall remit any amounts due to Hospital (including interest due
in accordance with Section 4.8) within [***] days of receiving notice thereof
from Hospital.

 

5.6          Steering Committee.

 

(a)                                 Purpose.  Company and Hospital will
establish a steering committee (“Steering Committee”) to facilitate the exchange
of information regarding the progress of the Company on research and
development, regulatory approvals, manufacturing, sublicensing, marketing and
sale of Products and the status of any sponsored research projects thereunder,
new uses, Technological Information and or new technology as applicable.  The
Steering Committee shall review and discuss Company’s development plans,
including Company’s timeline for conducting clinical trials with respect to
Products and/or Processes, which Company and Hospital anticipate will commence
within approximately [***] months following the Effective Date, and Company
shall consider recommendations made by the Steering Committee regarding the
commercialization of Products and/or Processes, including potential markets
beyond those set forth in Section 3.1(b)(ii) in which Company may pursue
commercialization.

 

(b)                                 Membership.  Company will appoint at least
[***] but not more than [***]members and Hospital will appoint at least [***]
but not more than [***] members each to the Steering Committee.  A Party may
replace any of its members at any time.

 

(c)           Meetings.  The Steering Committee will meet quarterly, or as
otherwise determined by the committee, in person during the Term of the License
until such time as the First Commercial Sale has been achieved or as otherwise
determined by the Steering Committee.  The schedule and location for meetings
will be agreed upon by the Parties in advance, provided that the first such
meeting shall

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

occur within [***] days after the Effective Date and thereafter such meetings
shall occur no later than [***] days after the end of each calendar quarter. 
The first meeting of the Steering Committee will focus on discussions to
facilitate the Company’s formulation of preliminary development plans.  The
Steering Committee will use reasonable efforts to generate a written summary
describing the details of the information exchanged and topics discussed at each
Steering Committee meeting and disseminated to the Parties.

 

6.  PATENT PROSECUTION AND MAINTENANCE

 

6.1          Prosecution.  Hospital shall be responsible for the preparation,
filing, prosecution and maintenance of all patent applications and patents
included in Patent Rights.  Company shall reimburse Hospital for Patent Costs
incurred by Hospital relating thereto in accordance with Section 4.2; provided
that.  Hospital and Company shall discuss and agree in advance on the countries
in which Hospital will prosecute the Patent Rights, so that Company may elect in
advance, pursuant to Section 6.3, not to pay costs for any countries in which
Company does not desire to fund such prosecution.

 

6.2          Copies of Documents.  With respect to any Patent Right licensed
hereunder, Hospital shall instruct the patent counsel prosecuting such Patent
Right to (i) copy Company on patent prosecution documents that are received from
or filed with the United States Patent and Trademark Office and foreign
equivalent, as applicable; (ii) if requested by Company, provide Company with
copies of draft submissions to the USPTO prior to filing; and (iii) give
consideration to the comments and requests of Company or its patent counsel.

 

6.3          Company’s Election Not to Proceed.  Company may elect to surrender
any patent or patent application in Patent Rights in any country upon [***] days
advance written notice to Hospital.  Such notice shall relieve Company from the
obligation to pay for future Patent Costs but shall not relieve Company from
responsibility to pay Patent Costs incurred prior to the expiration of the [***]
day notice period.  Such U.S. or foreign patent application or patent shall
thereupon cease to be a Patent Right hereunder, Company shall have no further
rights therein and Hospital shall be free to license its rights to that
particular U.S. or foreign patent application or patent to any other party on
any terms.

 

6.4          Confidentiality of Prosecution and Maintenance Information. 
Company agrees to treat all information related to prosecution and maintenance
of Patent Rights as Confidential Information in accordance with the provisions
of Appendix E.

 

7.  THIRD PARTY INFRINGEMENT AND LEGAL ACTIONS

 

7.1          Hospital Right to Prosecute.  Hospital will protect its Patent
Rights from infringement and prosecute infringers when, in its sole judgment,
such action may be reasonably necessary, proper and justified.  If Company shall
have supplied Hospital with written evidence demonstrating to Hospital’s
reasonable satisfaction prima facie infringement of a claim of a Patent Right in
the License Field in the License Territory by a third party which poses a
material threat to Company’s rights under this Agreement, Company may by notice
request Hospital to

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

take steps to protect such Patent Right.  Hospital shall notify Company within
[***] days of the receipt of such notice whether Hospital intends to prosecute
the alleged infringement.  If Hospital notifies Company that it intends to so
prosecute, Hospital shall, within [***] months of its notice to Company either
(i) cause such infringement to terminate, or (ii) initiate legal proceedings
against the infringer.

 

7.2          Company Right to Prosecute.  In the event Hospital notifies Company
that Hospital does not intend to prosecute infringement identified under
Section 7.1, Company may, upon notice to Hospital, initiate legal proceedings
against the infringer at Company’s expense with respect to a claim of a Patent
Right in the License Field in the License Territory.  Before commencing such
action, Company and, as applicable, any Affiliate, shall consult with Hospital,
concerning, among other things, Company’s standing to bring suit, the
advisability of bringing suit, the selection of counsel and the jurisdiction for
such action and shall consider the views of Hospital regarding the proposed
action, including without limitation with respect to potential effects on the
public interest.  Company shall be responsible for all costs, expenses and
liabilities in connection with any such action and shall indemnify and hold
Hospital harmless therefrom, regardless of whether Hospital is a
party-plaintiff, except for the expense of any independent counsel retained by
Hospital in accordance with Section 7.5 below.

 

7.3          Hospital Joined as Party-Plaintiff.  If Company elects to commence
an action as described in Section 7.2 above, Hospital shall have, in its sole
discretion, the option to join such action as a party-plaintiff.  If joinder of
Hospital as a party-plaintiff is necessary or desirable in order for Company to
bring or maintain such action or to prove damages in such action, and Company
requests that Hospital be joined, Hospital may either, in its sole discretion,
permit itself to be joined as a party-plaintiff at the sole expense of Company,
or assign to Company all of Hospital’s right, title and interest in and to the
Patent Right which is the subject of such action (subject to all of Hospital’s
obligations to the government under law and any other rights that others may
have in such Patent Right).  If Hospital makes such an assignment, such action
by Company shall thereafter be brought or continued without Hospital as a party;
provided, however, that Hospital shall continue to have all rights of
prosecution and maintenance with respect to Patent Rights and Company shall
continue to meet all of its obligations under this Agreement as if the assigned
Patent Right were still licensed to Company hereunder.

 

7.4          Notice of Actions; Settlement.  Company shall promptly inform
Hospital of any action or suit relating to Patent Rights and shall not enter
into any settlement, consent judgment or other voluntary final disposition of
any action relating to Patent Rights, including but not limited to appeals,
without the prior written consent of Hospital.

 

7.5          Cooperation.  Each Party agrees to cooperate reasonably in any
action under Section 7 which is controlled by the other Party, provided that the
controlling Party reimburses the cooperating Party for any costs and expenses
incurred by the cooperating Party in connection with providing such assistance,
except for the expense of any independent counsel retained by the cooperating
Party in accordance with this Section 7.5.  Such controlling Party shall keep
the cooperating Party informed of the progress of such proceedings and shall
make its counsel available to the cooperating Party.  The cooperating Party
shall also be entitled to independent

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

counsel in such proceedings but at its own expense, said expense to be offset
against any damages received by the Party bringing suit in accordance with
Section 7.6.

 

7.6          Recovery.  Any award paid by third parties as the result of such
proceedings (whether by way of settlement or otherwise) shall first be applied
to reimbursement of any legal fees and expenses incurred by either Party and
then the remainder shall be divided between the Parties as follows:

 

(i)                                     Company shall receive an amount equal to
its lost profits or a reasonable royalty on the infringing sales, or whichever
measure of damages the court shall have applied; and

 

(ii)                                  Hospital shall receive an amount equal to
the royalties and other amounts that Company would have paid to Hospital if
Company had Sold the infringing Products and Services rather than the infringer;
and

 

(iii)                               the balance, if any, remaining after Company
and Hospital have been compensated under Section 7.6(a) shall be shall be shared
[***] percent ([***]%) to the controlling party and [***] percent ([***]%) to
the cooperating party.

 

8.  INDEMNIFICATION AND INSURANCE

 

8.1          Indemnification.

 

(a)                                 Company shall indemnify, defend and hold
harmless Hospital and its Affiliates and their respective trustees, directors,
officers, medical and professional staff, employees, and agents and their
respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss or expense (including reasonable attorney’s fees and
expenses of litigation) incurred by or imposed upon the Indemnitees or any one
of them in connection with any claims, suits, actions, demands or judgments
arising out of any theory of product liability (including, but not limited to,
actions in the form of contract, tort, warranty, or strict liability) concerning
any product, process or service made, used, or sold or performed pursuant to any
right or license granted under this Agreement.

 

(b)                                 With respect to Patent Cost Reimbursement
under Section 4.2, Company agrees to indemnify, defend and hold Hospital
harmless from and against any and all Patent Costs and costs of collection
arising from the failure of Company to timely pay such Patent Costs.

 

(c)                                  Company agrees, at its own expense, to
provide attorneys reasonably acceptable to the Hospital to defend against any
actions brought or filed against any party indemnified hereunder with respect to
the subject of indemnity contained herein, whether or not such actions are
rightfully brought; provided, however, that any Indemnitee shall have the right
to retain its own counsel, at the expense of Company, if representation of such
Indemnitee by counsel retained by Company

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

would be inappropriate because of conflict of interests of such Indemnitee and
any other party represented by such counsel.  Company agrees to keep Hospital
informed of the progress in the defense and disposition of such claim and to
consult with Hospital prior to any proposed settlement.

 

(d)                                 This section 8.1 shall survive expiration or
termination of this Agreement.

 

8.2          Insurance.

 

(a)                                 Beginning at such time as any such product,
process or service is being commercially distributed, sold, leased or otherwise
transferred, or performed or used (other than for the purpose of obtaining
regulatory approvals), by Company, an Affiliate or Sublicensee, Company shall,
at its sole cost and expense, procure and maintain commercial general liability
insurance in amounts not less than $[***] per incident and $[***] annual
aggregate and naming the Indemnitees as additional insureds.  Such commercial
general liability insurance shall provide product liability coverage and shall
not have a Contractual Liability Limitation Endorsement.  If Company elects to
self-insure all or part of the limits described above (including deductibles or
retentions which are in excess of $[***] annual aggregate) such self-insurance
program must be acceptable to the Hospital and the Risk Management Foundation. 
The minimum amounts of insurance coverage required under this Section 8.2 shall
not be construed to create a limit of Company’s liability with respect to its
indemnification under Section 8.1 of this Agreement.

 

(b)                                 Company shall provide Hospital with written
evidence of such insurance upon request of Hospital.  Company shall provide
Hospital with written notice at least [***] days prior to the cancellation,
non-renewal or material change in such insurance; if Company does not obtain
replacement insurance providing comparable coverage prior to the expiration of
such [***] day period, Hospital shall have the right to terminate this Agreement
effective at the end of such [***] day period without notice or any additional
waiting periods.

 

(c)                                  Company shall maintain such commercial
general liability insurance beyond the expiration or termination of this
Agreement during (i) the period that any such product, process, or service is
being commercially distributed, sold, leased or otherwise transferred, or
performed or used (other than for the purpose of obtaining regulatory
approvals), by Company or by a licensee, affiliate or agent of Company and
(ii) a reasonable period after the period referred to in (c) (i) above which in
no event shall be less than [***] years.

 

(d)                                 This section 8.2 shall survive expiration or
termination of this Agreement.

 

9.  DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

 

9.1          Title to Patent Rights.  To the best knowledge of Hospital’s Office
of Research, Ventures and Licensing, Hospital is the owner by assignment from
Dr. Jonathan Tilly and Dr. Joshua

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED

 

Johnson of the Patent Rights and has the authority to enter into this Agreement
and license the Patent Rights to Company hereunder.

 

9.2                               No Warranties.  HOSPITAL MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, CONCERNING THE
PATENT RIGHTS AND THE RIGHTS GRANTED HEREUNDER, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER ISSUED OR PENDING,
AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND
HEREBY DISCLAIMS THE SAME.  SPECIFICALLY, AND NOT TO LIMIT THE FOREGOING,
HOSPITAL MAKES NO WARRANTY OR REPRESENTATION (i) REGARDING THE VALIDITY OR SCOPE
OF ANY OF THE CLAIM(S), WHETHER ISSUED OR PENDING, OF ANY OF THE PATENT RIGHTS,
AND (ii) THAT THE EXPLOITATION OF THE PATENT RIGHTS OR ANY PRODUCT WILL NOT
INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF HOSPITAL OR OF ANY
THIRD PARTY.

 

9.3                               Limitation of Liability.  IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE TRUSTEES,
DIRECTORS, OFFICERS, MEDICAL AND PROFESSIONAL STAFF, EMPLOYEES AND AGENTS BE
LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANY WAY OUT
OF THIS AGREEMENT OR THE LICENSE RIGHTS GRANTED HEREUNDER, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY, INCLUDING WITHOUT LIMITATION SUCH DAMAGES THAT ARE
ECONOMIC DAMAGES OR INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER
SUCH PARTY SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF THE FOREGOING; PROVIDED, HOWEVER, NOTHING IN THIS
SECTION 9.3 SHALL BE CONSTRUED TO LIMIT COMPANY’S OBLIGATION TO INDEMNIFY
HOSPITAL UNDER SECTION 8 OF THIS AGREEMENT.

 

10.  TERM AND TERMINATION

 

10.1                        Term.  The term of this Agreement shall commence on
the Effective Date and shall remain in effect on a Product-by-Product,
Process-by-Process and country-by-country basis until the date on which all
Claims that cover the applicable Product or Process in the applicable country
have expired or been abandoned, unless this Agreement is terminated earlier in
accordance with any of the other provisions of Section 10.  Following expiration
of this Agreement with respect to a Product or Process in a particular country,
as described in the prior sentence, the licenses and rights granted to Company
pursuant to Section 2.1 shall remain in effect on a perpetual, royalty-free and
non-exclusive basis.

 

10.2                        Termination for Failure to Pay.  If Company fails to
make any payment due hereunder, Hospital shall have the right to terminate this
Agreement upon [***] days written notice, unless Company makes such payments
plus any interest due, as set forth in Section 4.7, within said [***] day notice
period.  If payments are not made, Hospital may immediately terminate this

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

Agreement at the end of said [***] day period.  Company shall be entitled to
only one such cure period in a calendar year; for a second failure to make
payment on time, Hospital shall have the right to terminate this Agreement
immediately upon written notice.  Notwithstanding the foregoing, if Company in
good faith disputes a payment obligation asserted by Hospital, then, providing
Company shall make said disputed payment and Hospital shall place said payment
in escrow, such termination right shall be tolled until after such dispute is
resolved, and this Agreement shall not terminate based on such dispute if
Company pays all amounts ultimately determined to be due within [***] days
following the resolution of such dispute in accordance with Section 12.8.

 

10.3                        Termination for Insurance and Insolvency.

 

(a)                                 Insurance.  Hospital shall have the right to
terminate this Agreement in accordance with Section 8.2(b) if Company fails to
maintain the insurance required by Section 8.2.

 

(b)                                 Insolvency and other Bankruptcy Related
Events.  Hospital shall have the right to terminate this Agreement immediately
upon written notice to Company with no further notice obligation or opportunity
to cure if Company: (i) shall make an assignment for the benefit of creditors;
or (ii) or shall have a petition in bankruptcy filed for or against it (provided
that in the case of a petition in bankruptcy filed against it, Hospital shall
not have the right to terminate this Agreement if such petition is dismissed
within sixty (60) days following the filing of such petition).

 

10.4                        Termination for Non-Financial Default.  If Company,
any of its Affiliates or any Sublicensee shall materially default in the
performance of any of its other obligations under this Agreement not otherwise
covered by the provisions of Section 10.2 and 10.3, and if such material default
has not been cured within [***] days after notice by Hospital in writing of such
default, Hospital may immediately terminate this Agreement, and/or any license
granted hereunder with respect to the country or countries in which such default
has occurred, at the end of said [***] day cure period.  Hospital shall also
have the right to terminate this Agreement and/or any such license immediately,
upon written notice, in the event of [***] or more material defaults in any
[***] year period even if cured within such [***] day period

 

10.5                        Challenging Validity.  During the term of this
Agreement, Company shall not challenge, and shall restrict Affiliates and
Sublicensees from challenging the validity of the Patent Rights and in the event
of any breach of this provision by Company Hospital shall have the right to
terminate this Agreement and any license granted hereunder immediately.  In
addition, if the Patent Rights are upheld Company shall reimburse Hospital for
its legal costs and expenses incurred in defending any such challenge by Company
or its Affiliates in any country in which Company and its Affiliates retain a
license to such Patent Rights under this Agreement.

 

10.6                        Termination by Company.  Company shall have the
right to terminate this Agreement by giving ninety (90) days advance written
notice to Hospital and upon such termination shall immediately cease all use and
Sales of Products and Processes, subject to Section 10.9.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.7                        Effect of Termination on Sublicenses.  Any
sublicenses granted by Company under this Agreement shall provide for assignment
to Hospital of Company’s interest therein, upon termination (but not expiration)
of this Agreement or upon termination of any license hereunder under which such
sublicense has been granted.  Upon assignment of any such sublicense to Hospital
upon termination, the rights granted to the Sublicensee in such sublicense shall
survive; provided that, (a) Hospital shall not be obligated to accept the
assignment of any such sublicense if the Sublicensee is then in material default
of any of the obligations required to be imposed on Sublicensees pursuant to
this Agreement and (b) Hospital shall not have any liability for Company’s
obligations pursuant to the sublicense beyond Hospital’s obligations with
respect to the sublicensed rights under this Agreement.

 

10.8                        Effects of Termination of Agreement.  Upon
termination of this Agreement or any of the licenses hereunder for any reason,
final reports in accordance with Section 5 shall be submitted to Hospital and
all royalties and other payments, including without limitation any unreimbursed
Patent Costs, accrued or due to Hospital as of the termination date shall become
immediately payable.  Company shall cease, and shall cause its Affiliates and
require its Sublicensees to cease under any sublicense granted by Company under
this Agreement, all Sales and uses of Products and Processes upon such
termination (but not expiration), subject to Sections 10.7 and 10.9.  The
termination or expiration of this Agreement or any license granted hereunder
shall not relieve Company, its Affiliates or Sublicensees of obligations arising
before such termination or expiration.

 

10.9                        Inventory.  Upon early termination of this Agreement
other than for Company default, Company, Company Affiliates and Sublicensees may
complete and sell any work-in-progress and inventory of Products that exist as
of the effective date of termination, provided that (i) Company pays Hospital
the applicable running royalty or other amounts due on such Net Sales amounts in
accordance with the terms and conditions of this Agreement, and (ii) Company,
Company Affiliates and Sublicensees shall be permitted, but are not required to
complete and sell all work-in-progress and inventory of Products within [***]
months after the effective date of termination.  Upon expiration of this
Agreement, Company shall pay to Hospital the royalties set forth in
Section 4.5(a) for post-termination Sales pursuant to this Section 10.9 of any
Product that was in inventory or was a work-in-progress on the date of
termination of this Agreement.

 

11.  COMPLIANCE WITH LAW

 

11.1                        Compliance.  Company shall have the sole obligation
for compliance with, and shall ensure that any Affiliates and Sublicensees
comply with, all government statutes and regulations that relate to Products and
Processes, including, but not limited to, those of the Food and Drug
Administration and the Export Administration, as amended, and any applicable
laws and regulations of any other country in the License Territory.  Company
agrees that it shall be solely responsible for obtaining any necessary licenses
to export, re-export, or import Products or Processes covered by Patent Rights
and/or Confidential Information.  Company shall indemnify and hold harmless
Hospital for any breach of Company’s obligations under this Section 11.1.

 

11.2                        Patent Numbers.  Company shall cause all Products
sold in the United States to be marked with all applicable U.S. Patent Numbers,
to the extent required by United States law.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Company shall similarly cause all Products shipped to or sold in any other
country to be marked in such a manner as to conform with the patent laws and
practices of such country.

 

12.  MISCELLANEOUS

 

12.1                        Entire Agreement.  This Agreement and the Exclusive
Option Agreement between the Parties of even date herewith constitute the entire
understanding between the Parties with respect to the subject matter hereof.

 

12.2                        Notices.  Any notices, reports, waivers,
correspondences or other communications required under or pertaining to this
Agreement shall be in writing and shall be delivered by hand, or sent by a
reputable overnight mail service (e.g., Federal Express), or by first class mail
(certified or registered), or by facsimile confirmed by one of the foregoing
methods, to the other Party.  Notices will be deemed effective (a) three
(3) working days after deposit, postage prepaid, if mailed, (b) the next day if
sent by overnight mail, or (c) the same day if sent by facsimile and confirmed
as set forth above or delivered by hand.  Unless changed in writing in
accordance with this Section, the notice address for Hospital shall be as
follows:

 

Executive Director, Research Ventures and Licensing
Massachusetts General Hospital
101 Huntington Avenue, 4th Floor
Boston, MA 02199

 

Fax No. (617) 954-9361

 

12.3                        Amendment; Waiver.  This Agreement may be amended
and any of its terms or conditions may be waived only by a written instrument
executed by an authorized signatory of the Parties or, in the case of a waiver,
by the Party waiving compliance.  The failure of either Party at any time or
times to require performance of any provision hereof shall in no manner affect
its rights at a later time to enforce the same.  No waiver by either Party of
any condition or term shall be deemed as a further or continuing waiver of such
condition or term or of any other condition or term.

 

12.4                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties hereto and
their respective permitted successors and assigns.

 

12.5                        Assignment.  Company shall not assign this Agreement
or any of its rights or obligations under this Agreement without the prior
written consent of Hospital; provided, however, that no such consent will be
required to assign this Agreement to an Affiliate of Company, to a successor to
all or substantially all of the Company’s business to which this Agreement
pertains or to a purchaser of all or substantially all of the Company’s assets
related to this Agreement, so long as such Affiliate, successor or purchaser
shall agree in writing to be bound by all of the terms and conditions hereof
prior to such assignment.  Company shall notify Hospital in writing of any such
assignment and provide a copy of all assignment documents and related agreements
to Hospital within [***] days of such assignment.  Failure of an assignee to
agree to be bound by the terms hereof or failure of Company to notify Hospital
and provide copies of assignment

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

documentation shall, if not cured as permitted by Section 10.4, be grounds for
termination of this Agreement for default.

 

12.6                        Force Majeure.  Neither Party shall be responsible
for delays resulting from causes beyond the reasonable control of such Party,
including without limitation fire, explosion, flood, war, sabotage, strike or
riot, provided that the nonperforming Party uses commercially reasonable efforts
to avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are removed.

 

12.7                        Use of Name.  Neither Party shall use the name of
the other Party or of any trustee, director, officer, staff member, employee,
student or agent of the other Party or any adaptation thereof in any
advertising, promotional or sales literature, publicity or in any document
employed to obtain funds or financing without the prior written approval of the
Party or individual whose name is to be used.  For Hospital, such approval shall
be obtained from Hospital’s VP of Public Affairs.  Notwithstanding the forgoing,
this shall not prohibit Company from stating the factual existence of this
Agreement and its Terms.

 

12.8                        Governing Law.  This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, excluding with respect to conflict of laws, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent shall have been granted.  Each Party
agrees to submit to the exclusive jurisdiction of the Superior Court for Suffolk
County, Massachusetts, and the United States District Court for the District of
Massachusetts with respect to any claim, suit or action in law or equity arising
in any way out of this Agreement or the subject matter hereof.

 

12.9                        Board Observer.  Hospital shall be entitled to have
one representative of Hospital (the “Hospital Observer”) attend all regularly
held and special meetings of the Board of Directors of Company (the “Board”) in
a nonvoting observer capacity and to receive notice of all meetings of the
Board, and Company shall give such Hospital Observer copies of all notices,
minutes, consents and other material that it provides to its directors at or
about the same time as delivered to such directors; provided, however, that:
(a) Company reserves the right to exclude the Hospital Observer from any meeting
or portion thereof of the Board or from access to any material or portion
thereof if Company reasonably believes that such exclusion or withholding of
information with respect thereto is reasonably necessary (i) to preserve
attorney-client privilege, (ii) in the event the Board intends to discuss or
vote upon any circumstances or matters where there is a material actual or
material potential conflict of interest between Company and Hospital, including
without limitation any discussion of the Parties’ rights and obligations under
this Agreement, or (iii) to comply with the terms and conditions of
confidentiality agreements with third parties; (b) the Hospital Observer shall
be an Executive Director, Director, or Sr. Business Strategy & Licensing Manager
from Hospital’s Office of Research Ventures & Licensing; the identity of the
Hospital Observer shall be subject to the approval of Company’s Board, which
approval shall not to be unreasonably withheld or delayed; and (c) the Hospital,
on behalf of Hospital Observer, shall enter into a confidentiality agreement
with Company in form and substance reasonably satisfactory to Company requiring
the Hospital and Hospital Observer to maintain the confidentiality of Company
information disclosed to the Hospital Observer.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Hospital’s right under this Section 12.9 shall expire upon the earlier of
(A) the closing of the initial public offering of Company’s capital stock, (B) a
Change of Control or (C) if the investors in a Series B preferred stock sale (or
a subsequent round ) by the Company object to the continuation of the Hospital
Observer, the initial closing of such Series B preferred stock sale, provided
the Parties shall agree on alternative arrangements to keep Hospital informed of
the activities of the Company above the current reporting requirements.

 

12.10                 Hospital Policies.  Company acknowledges that Hospital’s
employees and medical and professional staff members and the employees and staff
members of Hospital’s Affiliates are subject to the applicable policies of
Hospital and such Affiliates, including, without limitation, policies regarding
conflicts of interest, intellectual property and other matters.  Company shall
provide Hospital with any agreement it proposes to enter into with any employee
or staff member of Hospital or any of Hospital’s Affiliates relating to the
subject matter of this Agreement for Hospital’s prior review and shall not enter
into any oral or written agreement with such employee or staff member which
conflicts with any such policy.  Hospital shall provide Company, at Company’s
request, with copies of any such policies applicable to any such employee or
staff member.

 

12.11                 Severability.  If any provision(s) of this Agreement are
or become invalid, are ruled illegal by any court of competent jurisdiction or
are deemed unenforceable under then current applicable law from time to time in
effect during the term hereof, it is the intention of the Parties that the
remainder of this Agreement shall not be affected thereby.  It is further the
intention of the Parties that in lieu of each such provision which is invalid,
illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in economic and
business objectives as intended by the Parties to such invalid, illegal or
enforceable provision, but shall be valid, legal and enforceable.

 

12.12                 Survival.  In addition to any specific survival references
in this Agreement, Sections 1, 2.4, 4.2, 4.7, 4.8, 5.3, 5.4, 5.5, 6.4, 8.1, 8.2,
9.2, 9.3, 10.7, 10.8, 10.9, 12.1, 12.2, 12.3, 12.4, 12.7, 12.8, 12.10, 12.11,
12.12, 12.13, and 12.14 shall survive termination or expiration of this
Agreement.  Any other rights, responsibilities, obligations, covenants and
warranties which by their nature should survive this Agreement shall similarly
survive and remain in effect.

 

12.13                 Interpretation.  The Parties hereto are sophisticated,
have had the opportunity to consult legal counsel with respect to this
transaction and hereby waive any presumptions of any statutory or common law
rule relating to the interpretation of contracts against the drafter.

 

12.14                 Headings.  All headings are for convenience only and shall
not affect the meaning of any provision of this Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date first written
above.

 

OVASCIENCE, INC.

 

THE GENERAL HOSPITAL CORPORATION, D/B/A MASSACHUSETTS GENERAL HOSPITAL

 

 

 

BY:

/s/ Michelle Dipp

 

BY:

/s/ Rebecca Menapace

 

Name: Michelle Dipp

 

 

Name: Rebecca Menapace

 

 

 

 

 

 

 

TITLE:

CEO OvaScience

 

TITLE:

Director, Research & Licensing

 

 

 

Research Ventures & Licensing

 

 

 

DATE:

June 27, 2011

 

 

 

 

DATE:

6/27/11

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix A

 

DESCRIPTION OF PATENT RIGHTS

 

ID

 

Title

 

Assignee

 

Status

 

Type

 

CTRY

 

Serial #

 

Filing Date

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

Appendix B
SALES REPORTS

 

AGREEMENT INCOME REPORT

Royalty Income

 

 

[MGH][BWH] Agreement #-

 

Licensee -

 

Sub-Licensee -

 

 

Separate reports must be filed for:

 

1.                                      Each Product sold.

2.                                      Each country of sale, if different
deductions or royalty rates apply.

 

Product Name:

 

Report Time Period:

 

 

From

mm/dd/yyyy

 

To

mm/dd/yyyy

 

 

Country of Sale

 

 

 

 

 

 

 

 

 

 

 

Quantity Sold

 

 

 

 

 

 

 

 

 

 

 

Gross Sales (USD)

$

 

$

 

$

 

 

 

 

 

 

Exchange Rate

 

 

 

 

 

 

Deductions (Itemize)

 

Please list each deduction separately.  Use same definition as appears in
Agreement and include the contract paragraph as a reference (Std
Section 1.17(a)(ii) line item deductions listed below).

 

A1.

 

 

 

 

 

A2.

 

 

 

 

 

A3.

 

 

 

 

 

A4.

 

 

 

 

 

B.

 

 

 

 

 

 

 

 

 

 

 

Total Deductions

(                                  )

 

(                                  )

 

(                                       )

 

 

 

 

 

 

Net Sales

 

 

 

 

 

 

 

 

 

 

 

Royalty Percentage

 

 

 

 

 

 

 

 

 

 

 

Credits (itemize)

(                                  )

 

(                                  )

 

(                                       )

 

 

 

 

 

 

Royalties Due

$

 

$

 

$

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

PLEASE ATTACH DETAIL SALES REPORTS AS REQUIRED

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix D

 

AGREEMENT INCOME REPORT

Sublicense Income

 

[MGH][BWH] Agreement #-

 

Licensee -

 

Sub-Licensee -

 

 

Separate reports must be filed for Payments associated with each Product:

 

Product Name:

 

 

Report Time Period:

 

From

mm/dd/yyyy

 

 

 

 

To

mm/dd/yyyy

 

 

Detailed Explanation of Payment

Required for “Other Payment”

 

Annual Fees/Minimum Royalties

$

 

 

 

 

 

 

Milestone Payments

$

 

 

 

 

 

 

Sublicense Fees and Royalties

$

 

 

 

 

 

 

Other Payment

$

 

 

 

 

 

 

Other Payment

$

 

 

 

 

 

 

Other Payment

$

 

 

 

 

 

 

TOTAL

$

 

 

 

PLEASE ATTACH DETAIL AS REQUIRED

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

Appendix D

 

DESCRIPTION OF TECHNOLOGICAL INFORMATION

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix E

 

CONFIDENTIALITY TERMS AND CONDITIONS

 

1.                                      Definition of Confidential Information. 
“Confidential Information” shall mean any information, including but not limited
to data, techniques, protocols or results, or business, financial, commercial or
technical information, disclosed by one Party (each a “Discloser” as applicable)
to the other Party (each a “Recipient” as applicable) in connection with the
terms of that certain Exclusive License Agreement dated
                                           (the “License Agreement”) and
identified as confidential at the time of disclosure (the “Purpose”). 
Hospital’s Confidential Information shall also include all information disclosed
by Hospital to Company in connection with the Patent Rights.  Capitalized terms
used in this Appendix that are not otherwise defined herein have the meanings
ascribed in the License Agreement to which this Appendix is attached and made a
part thereof.

 

2.                                      Exclusions.  “Confidential Information”
under this Agreement shall not include any information that (i) is or becomes
publicly available through no wrongful act of Recipient; was known by Recipient
prior to disclosure by Discloser, as evidenced by tangible records;
(iii) becomes known to Recipient after disclosure from a third party having an
apparent bona fide right to disclose it; (iv) is independently developed or
discovered by Recipient without use of Discloser’s Confidential Information, as
evidenced by tangible records; or (v) is disclosed to another party by Discloser
without restriction on further disclosure.  The obligations of confidentiality
and non-use set forth in this Agreement shall not apply with respect to any
information that Recipient is required to disclose or produce pursuant to
applicable law, court order or other valid legal process provided that Recipient
promptly notifies Discloser prior to such required disclosure, discloses such
information only to the extent so required and cooperates reasonably with
Discloser’s efforts to contest or limit the scope of such disclosure.

 

3.                                      Permitted Purpose.  Recipient shall have
the right to, and agrees that it will, use Discloser’s Confidential Information
solely for the Purpose (as defined above), except as may be otherwise specified
in a separate definitive written agreement negotiated and executed between the
Parties.

 

4.                                      Restrictions.  For the term of the
License Agreement and a period of [***] years thereafter (and indefinitely with
respect to any individually identifiable health information disclosed by
Hospital to Company, if any), each Recipient agrees that: (i) it will not use
such Confidential Information for any purpose other than as specified herein,
including without limitation for its own benefit or the benefit of any other
person or entity; and (ii) it will use reasonable efforts (but no less than the
efforts used to protect its own confidential and/or proprietary information of a
similar nature) not to disclose such Confidential Information to any other
person or entity except as expressly permitted hereunder.  Recipient may,
however, disclose Discloser’s Confidential Information only on a need-to-know
basis to its and its Affiliates employees, staff members and agents (“Receiving
Individuals”) who are directly participating in the Purpose and who are informed
of the confidential nature of such information, provided Recipient shall be
responsible for compliance by Receiving Individuals with the terms of this
Agreement and any breach thereof.  In addition, (a) Company may use and disclose

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Confidential Information of Hospital in accordance with the License Agreement as
reasonably required for development, regulatory, manufacturing and
commercialization activities with respect to Products and Processes, (b) Company
may further make such disclosures as Company reasonably determines are required
under applicable law or regulation, including without limitation applicable
securities laws and regulations and the rules or regulations of any applicable
securities exchange or Nasdaq, and (c) Company may make such disclosures of
Confidential Information to Company’s and its Affiliates’ actual or potential
directors, investors, funding sources, acquirers and licensees, provided that
such recipient is bound to keep such information confidential substantially as
provided herein.  Each Party further agrees not to use the name of the other
Party or any of its Affiliates or any of their respective trustees, directors,
officers, staff members, employees, students or agents in any advertising,
promotional or sales literature, publicity or in any document employed to obtain
funds or financing without the prior written approval of the Party or individual
whose name is to be used, in the case of Hospital such approval to be given by
the Public Affairs Department.  This Section 4 shall survive termination or
expiration of this Agreement.

 

5.                                      Right to Disclose.  Discloser represents
that to the best of its knowledge it has the right to disclose to each Recipient
all of Discloser’s Confidential Information that will be disclosed hereunder.

 

6.                                      Ownership.  All Confidential Information
disclosed pursuant to this Agreement, including without limitation all written
and tangible forms thereof, shall be and remain the property of the Discloser. 
Upon termination of this Agreement, if requested by Discloser, Recipient shall
return or destroy at Discloser’s discretion all of Discloser’s Confidential
Information, provided that Recipient shall be entitled to keep one copy of such
Confidential Information in a secure location solely for the purpose of
determining Recipient’s legal obligations hereunder or of excercising any rights
of Recipient which survive such termination.

 

7.                                      No License.  Nothing in this Agreement
shall be construed as granting or conferring, expressly or impliedly, any rights
by license or otherwise, under any patent, copyright, or other intellectual
property rights owned or controlled by Discloser relating to Confidential
Information, except as specifically set forth in the License Agreement.

 

8.                                      Remedies.  Each Party acknowledges that
any breach of this Agreement by it may cause irreparable harm to the other party
and that each party is entitled to seek injunctive relief and any other remedy
available at law or in equity.

 

9.                                      General.  These Confidentiality Terms
and Conditions, along with the License Agreement, contain the entire
understanding of the parties with respect to the subject matter hereof, and
supersede any prior oral or written understandings between the parties relating
to confidential treatment of information.  Sections 1, 2, 4, 6, 8 and 9 of these
Confidentiality Terms and Conditions shall survive any expiration or termination
of the License Agreement.

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix F
HOSPITAL AND AFFILIATES

 

MASSACHUSETTS GENERAL HOSPITAL
BRIGHAM AND WOMEN’S HOSPITAL
NEWTON-WELLESLEY HOSPITAL

 

--------------------------------------------------------------------------------

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------